DETAILED ACTION
Claims 1-13 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP 2018-141888, filed on Jul. 27, 2018. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims including ‘input unit’ and ‘output unit’ are interpreted under 35 U.S.C. 112(f) as incorporating standard computer interface technology in accordance with [0040, 0122] of the specification and ‘search unit’, ‘capture unit’, and ‘generation unit’ are interpreted under 35 U.S.C. 112(f) as incorporating computer technology and a processor in accordance with [0122] of the specification.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-8, 12 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to independent claim 1, this claim recites ‘subset of controls that matches or is similar to a subset of controls extracted from the control structure diagram’.  Similar is a relative term and it is not clear what the metes and bounds are of the similarity between subsets of controls, see MPEP 2173.05.
With regard to claim 3, this claim recites ‘similar to a subset of controls’.  Similar is a relative term and it is not clear what the metes and bounds are of the similarity between subsets of controls, see MPEP 2173.05.
With regard to claim 8, this claim recites ‘similar to a subset of controls’.  Similar is a relative term and it is not clear what the metes and bounds are of the similarity between subsets of controls, see MPEP 2173.05.
With regard to independent claim 12, this claim recites ‘subset of controls that matches or is similar to a subset of controls extracted from the control structure diagram’.  Similar is a relative term and it is not clear what the metes and bounds are of the similarity between subsets of controls, see MPEP 2173.05.
With regard to independent claim 13, this claim recites ‘subset of controls that matches or is similar to a subset of controls extracted from the control structure diagram’.  Similar is a relative term and it is not clear what the metes and bounds are of the similarity between subsets of controls, see MPEP 2173.05.
Dependent claims 2-8 are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental (abstract ideas) of comparing data (control structure diagrams) to identify related data (hazard scenarios).  
Claim 1 recites risk analysis support device, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
a search unit which searches in the database for a similar control structure diagram including a subset of controls that matches or is similar to a subset of controls extracted from the control structure diagram whose input is received by the input unit, and acquires from the database a hazard scenario including a node having a correspondence relationship with a subset of controls included in the similar control structure diagram that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. an input unit, database, search unit, etc. storing abstract control structure data and hazard information  (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C), receiving an input of a risk analysis target (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and outputs the hazard scenario acquired by the search unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, an input unit, database, search unit, etc. storing abstract control structure data and hazard information  (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C), receiving an input of a risk analysis target (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and outputs the hazard scenario acquired by the search unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus the claim is not patent eligible.
Claim 2 recites outputting a node corresponding to a block or a control (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) based on a whether it exists in the control structure diagram (comparison, decision, mental process).  Thus the claim is not patent eligible.
Claim 3 recites performing additional searches similar to claim 1 (mental process). Thus the claim is not patent eligible.
Claim 4 recites a capture unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) capturing the hazard scenario (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and storing it in a database (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C).  Thus the claim is not patent eligible.
Claim 5 recites connecting hazard scenarios having the same vertex among the plurality of hazard scenarios to a tree structure having the same vertex (mental process involving determining similarity and manipulating data).  Thus the claim is not patent eligible.
Claim 6 recites that a unit displays the hazard scenario output in a tree structure by the output unit on a display unit in an editable manner and receives edition (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and captures the edited hazard scenario as a hazard scenario corresponding to the control structure diagram whose input is received by the input unit (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and accumulates the hazard scenario in the database (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C).  Thus the claim is not patent eligible.
Claim 7 recites that when a block or a control does not exist (comparison/decision, mental process) accumulates the hazard scenario in the database (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) and a node having a guide word (abstract data).  Thus the claim is not patent eligible.
Claim 8 recites a generation unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) with a template database which accumulates a template scenario (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)), generates a hazard scenario based on the template (mental process) based on whether the control structure exists (comparison, decision, mental process) and a node having a guide word (abstract data).  Thus the claim is not patent eligible.
Claim 9 recites determining a similarity based on an edit distance (mental evaluation process).  Thus the claim is not patent eligible.
Claim 10 recites that a search unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) adds a point to the similarity (mental/mathematical process) based on a match (comparison, decision, mental process).  Thus the claim is not patent eligible.
Claim 11 recites that a search unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) adds a point to the similarity (mental/mathematical process) based on a match (comparison, decision, mental process).  Thus the claim is not patent eligible.
Claim 12 recites a risk analysis support method, i.e. a process, which is a statutory category of invention.  The recited process is however similar to that recited in claim 1 and considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1. 
Claim(s) 13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to  non-statutory subject matter.  Claim 13 is directed to a risk analysis support program that causes a computer to function, i.e. software. “Software per se” is non-statutory under 35 USC 101 because it is merely a set of instructions, see MPEP 2106.03.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inokuchi et al. U.S. Patent No. 5666275 discloses conventional control block diagrams.   
Zeller U.S. Patent Publication No. 20170364063 discloses conventional fault trees.
Masuko et al. U.S. Patent Publication No. 20170185971 discloses a maintenance method involving identifying a structural element similar to a structural element identified to relate to the cause of occurrence of the event.
Shida et al. U.S. Patent Publication No. 20190384275 discloses estimating the cause of an abnormality, based on the fault tree of another plant of the same structure having the same type.
Chiba U.S. Patent Publication No. 20110267651 discloses determining a similarity between trees based on an editing distance. 
Flammini et al. ‘A robust approach for on-line and off-line threat detection based on event tree similarity analysis’ Workshop on Multimedia Systems for Surveillance (MMSS) in conjunction with 8th IEEE International Conference on Advanced Video and Signal-Based Surveillance, 2011, which discloses detection of threat scenarios in security management systems based on event tree similarity analysis.
Ding et al. ‘Safety risk identification system for metro construction on the basis of construction drawings’ Automation in Construction 27 (2012) 120–137, Elsevier, which discloses safety risk identification system (SRIS) for metro construction based on construction drawings.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119